DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.	Claims 1-20 have been canceled
	Claims 21-44 are newly introduced
	The Terminal Disclaimer filed on 02/18/2022 has been declined by the Technology Center OPLC due to discrepancies herein reproduced for Applicant’s consideration, citing:
“US Patent and Trademark Office Terminal Disclaimer Part of Paper No. 20220222
Continuation Sheet (TSS-IFW-Terminal Disclaimer) Application No. 16/914,680 Continuation of Approved/Disapproved Comments: 2 TDs disapproved with this filing date:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
To remedy this:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please make corrections as suggested above and also resubmit the TDs.”

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 06/29/2020. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments with respect to claims 21-44 are newly presented and have been considered but are moot in view of the new ground(s) of rejection.
(i)	The argument presented in the Remarks of 02/18/2020 are mainly directed to the amendment introduced at claims 21-44, thus a new search and consideration has been performed.
(ii)	The following represents the basis for deciding the finality of this action which would have been rejected otherwise on the same evidentiary basis as the issued action on merits and relying on the MPEP stipulated provisions further cited for brevity.
“MPEP 706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection, on newly cited art, other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).”
Examiner also relied on the determination to bring this action to finality in accordance to provisions of MPEP § 1207.03(a).
(iii)	Examiner reanalyzed the application and the claimed matter in order to propose an amendment to reduce the prosecution, without success.
	However, Applicant’s representative is encouraged to contact the Examiner with matter deemed to advance the prosecution.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 21-44 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention for being anticipated by Kazuya Sento  (hereinafter Sento) (US 2016/0205320).
1-20. (Canceled)  
  
Re Claim 21. (New) Sento discloses, an electronic device (Abstract) comprising: 
(camera comprising imaging sensors, Fig.2A-B, Par.[0003], [0058]-[0060] of an imaging device 112 and a lens unit 111, or Fig.19A-B, comprising image CCD, or CMOS sensors Par.[0060]); 
a processor (an image processing unit 711 in Fig.20, Par.[0180]-[0181],[0183]-[0184] or the image processing unit 113 Par.[0062]-[0068] etc.); 
a display (a display unit 180 in Fig.1, 13, 20, Par.[0015],[0058]); and 
a memory storing a plurality of instructions (a program code storage memory Par.[0250], a no-transitory readable medium[0257] sub_(20)), wherein the plurality of instructions executed by the processor cause the electronic device to perform a plurality of operations (where the computer executing the program code, performs a plurality of operations defined at Par.[0251]-[0258] at least)comprising: 
in response to receiving an input, start capturing of a horizontal panoramic image (start capturing a horizontal panoramic image in response to an user received input, Par.[0006],[0008]); 
determining an amount of movement of the electronic device in a vertical direction during capturing of the horizontal panoramic image (detecting and determining an amount of vertical movement during the horizontal image capturing, at step S910 in Fig.17 Par.[0146]); 
when the amount of movement in the vertical direction satisfies a threshold condition (when the amount of vertical  movement is below a threshold of comparison with the horizontal movement is considered to be acceptable in terms of a larger horizontal movement, the capturing is continued in horizontal direction, at step S906, then if the vertical movement is below the considered amount, proceeding to step S908 in Fig.11 Par.[0033], [0144] to steps S910 -S912-S913…S918 in Fig.12 Par.[0146]-[0147]), displaying, on a preview screen of the display, a visual indication relating to an excessive vertical movement, during capturing of the horizontal panoramic image (providing an assisting screen 760 by displaying supporting images 763 and 764 Par.[0201]-[0202]); and 
(complete capturing in the indicated direction to the completion of the panorama set range, Fig.9B Par.[0128]-[0129], e.g., the direction indicated by the arrow in Fig.9B, Par. [0133] and fig.10B).  

Re Claim 22. (New) Sento discloses, the electronic device of claim 21, wherein the amount of movement of the electronic device is determined based on a first image and a second image obtained from the image sensor (the amount of movement and the direction is determined as the difference on the temporal axis between adjacent images, based on which the processing unit 113 outputs information about the amount of movement and direction, Par.[0064]).

Re Claim 23. (New) Sento discloses, the electronic device of claim 22, wherein the amount of movement of the electronic device is determined by comparing the first image and the second image obtained from the image sensor (the amount of movement and the direction is determined as the difference on the temporal axis between adjacent images, based on which the processing unit 113 outputs information about the amount of movement and direction, Par.[0064]).  

Re Claim 24. (New) Sento discloses, the electronic device of claim 21, wherein the capturing of the horizontal panoramic image is completed based on a first image and a second image obtained from the image sensor (the panorama image is completed based on combining a first and second images or multiple images obtained from the image sensor Par.[0067], [0135]).  

Re Claim 25. (New) Sento discloses, the electronic device of claim 21, the plurality of operations further comprising displaying, on the preview screen of the display, an icon for indicating a capturing direction (displaying the capturing direction by an arrow superimposed on the live view (LV) image, Fig.9B, Par.[0130]).  

Re Claim 26. (New) Sento discloses, the electronic device of claim 25, wherein the icon for indicating the capturing direction is at least a shape of arrow direct to the capturing direction (displaying the capturing direction by an arrow superimposed on the live view (LV) image, Par.[0112]-[0113] or Fig.9B, Par.[0130],[0131]). 

Re Claim 27. (New) Sento discloses, an electronic device comprising: 
an image sensor (per claim 1); 
a processor (per claim 1); 
a display (per claim 1); and 
a memory storing a plurality of instructions, wherein the plurality of instructions executed by the processor cause the electronic device to (per claim 1): 
in response to receiving an input, start capturing of a panoramic image in a direction selected from a horizontal direction and a vertical direction (the capturing direction may be horizontal or vertical as set before the start, by flowcharts in Fig.11-12 and 16-17); 
determine movement information for the electronic device during capturing of the panoramic image (the movement information is determined during the capturing process, obviously being in motion, Par.[0064], [0067]); 
when the movement information for the electronic device satisfies a threshold condition, display on a preview screen of the display a visual indication relating to an excessive movement, wherein (Fig.11-12 and 16-17): 
when the direction selected is the horizontal direction, determining the movement information for the electronic device comprises determining an amount of movement of the electronic device in the vertical direction, and the excessive movement is an excessive vertical movement (when/if the selected direction is horizontal, is set at S901-S903, calculate the amount of vertical movement S905 and the direction S906 further determining the moving in vertical direction of the electronic device S906/NO then take S907 then if a start instruction is issued S909/YES, determining if the vertical motion is excessive S910/NO, continue to S911 --- S918 per flowcharts in Fig.11-12); and 
when the direction selected is the vertical direction, determining the movement information for the electronic device comprises determining an amount of movement of the electronic device in the horizontal direction, and the excessive movement is a horizontal movement (when/if the selected direction is vertical, is set at S901-S903, calculate the amount of movement S905 and the direction S906 further determining the moving in horizontal direction of the electronic device S906/YES then take S908-S909 then if a start instruction is issued S909/YES, determining if the amount of horizontal motion is greater S910/YES, continue to S912-S913 --- S918 per flowcharts in Fig.11-12, as similarly depicted at Fig.16-17); and 
complete capturing of the panoramic image based at least in part on a first image and a second image obtained by the image sensor (generate the panoramic image at S913, per the first and second images then complete the operation at the preset END point, and process instructions S916 to generate the panorama image S917 and complete capturing at S918 per Fig.11-12, as similarly depicted at Fig.16-17).  
Re Claim 28. (New) This claim represents a similar apparatus, performing the same limiting steps in the same order as the electronic device of claim 22, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 29. (New) This claim represents a similar apparatus, performing the same limiting steps in the same order as the electronic device of claim 23, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 30. (New) This claim represents a similar apparatus, performing the same limiting steps in the same order as the electronic device of claim 24, hence it is rejected on the same evidentiary premises, mutatis mutandis.

 represents a similar apparatus, performing the same limiting steps in the same order as the electronic device of claim 25, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 32. (New) This claim represents a similar apparatus, performing the same limiting steps in the same order as the electronic device of claim 262, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 33. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 21, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 34. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 22, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 35. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 23, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 36. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 24, hence it is rejected on the same evidentiary premises, mutatis mutandis.

 represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 25, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 38. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 26, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 39. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 27, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 40. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 28, hence it is rejected on the same evidentiary premises, mutatis mutandis.
Re Claim 41. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 29, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 42. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 30, hence it is rejected on the same evidentiary premises, mutatis mutandis.

 represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 31, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 44. (New) This claim represents a method for generating at least one image with an electronic device comprising an image sensor and a display, implemented by the same limiting steps in the same order at the electronic device of claim 32, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/